Citation Nr: 0640202	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA).  

The veteran indicated in his August 2005 VA Form 9 the belief 
that other unidentified issues were on appeal.  This matter 
is referred to the RO for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his underlying service connection claim by 
correspondence dated in June 2004.  

During the pendency of this appeal, the Court also issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
finding that the VCAA notice requirements applied to all 
elements of a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, the Board finds appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the increased rating claim is provided.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In January 1998, the veteran appointed the Disabled American 
Veterans (DAV) as his representative.  The Board notes that 
in RO correspondence dated in July 2005, the veteran was 
notified, in essence, that only he or his authorized 
representative could initiate action on a claim.  Associated 
with the claims folder is an August 2005 statement signed by 
the veteran and properly notarized, giving the veteran's 
daughter authority to speak on his behalf concerning his 
claims with VA.  There is no indication the veteran has 
revoked the representation of DAV and they have continued to 
represent him in the present appeal.  The Board finds, 
however, that the veteran may only be resented by one person 
or organization for the specific matter on appeal and that, 
unless he is found to be incompetent and a fiduciary is 
appointed, only he or his authorized representative may 
initiate or perfect an appeal.  See 38 C.F.R. §§ 20.301, 
20.600 (2006).  Therefore, the veteran should be requested to 
clarify the issue of representation for the record.  

In a May 2006 statement, the veteran's daughter raised the 
claims of clear and unmistakable error (CUE) in the August 
2004 and April 2005 rating decisions as to the assigned 
effective dates.  If she is found to be the veteran's 
authorized representative, then these issues must be 
addressed.

The veteran, however, should be informed that if he decides 
to retain DAV as his representative VA may not recognize 
M.M.B. as his power of attorney.  While she may continue to 
provide statements in support of his claim, her statements 
would not be considered as speaking on his behalf for the 
purposes of the appeal.  

The veteran also asserts that his service-connected PTSD is 
more severely disabling than indicated by the June 2004 VA 
examination report.  Statements submitted in support of the 
claim allege various inaccuracies and deficiencies in the 
examiner's report.  The Board notes the June 2004 VA examiner 
indicated the claims folder was not available for review and 
that pertinent medical evidence may not have been adequately 
considered.  Therefore, additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
clarify the issue of representation for 
the record.  He should be notified that 
he may only be resented by one person or 
organization for the specific matter on 
appeal and that, unless he is found to be 
incompetent and a fiduciary is appointed, 
only he or his authorized representative 
may initiate or perfect an appeal.  See 
38 C.F.R. §§ 20.301, 20.600 (2006).

2.  The veteran should be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his increased rating claim, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) to request 
or tell him to provide any evidence in 
his possession that pertains to the 
claim.  These notice requirements are to 
be applied to all elements of the claim.  

3.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to the current nature and severity of 
his service-connected PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


